
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.7

AMENDED AND RESTATED TAX SHARING AGREEMENT
(AS OF DECEMBER 19, 2006)

        This Amended and Restated Tax Sharing Agreement (the "Agreement") is
made as of this 19th day of December 2006 by and among Zenith National Insurance
Corp.("Zenith National") and its subsidiaries, Zenith Insurance Company, ZNAT
Insurance Company, Zenith Development Corp., Zenith of Nevada, Inc., Zenith
Insurance Management Services, Inc. and 1390 Main Street, LLC (the "Existing
Subsidiaries").

        WHEREAS, Zenith National is the common parent of an affiliated group of
corporations, as defined in section 1504 (a) of the Internal Revenue Code of
1986, as amended (the "Code"), of which the Existing Subsidiaries are members;

        WHEREAS, Zenith National, on behalf of its affiliated group, has filed
for previous taxable years consolidated federal income tax returns in accordance
with section 1501 of the Code and is required to file consolidated federal
income tax returns for subsequent taxable years;

        WHEREAS, Zenith National and the Existing Subsidiaries had entered into
an Amended and Restated Tax Sharing Agreement as of January 1, 1991, which has
been subsequently amended from time to time (as so amended, the "Existing
Agreement"), and which provides for the allocation of the consolidated federal
income tax among the parties and certain related matters;

        WHEREAS, Zenith National, on behalf of its affiliated group or any
sub-group of the affiliated group has filed, or may elect to file in the future,
combined or consolidated State Income Tax Returns (as hereinafter defined) with
those states that require or allow such combined or consolidated returns;

        WHEREAS, the parties now wish to provide for the allocation among them
of consolidated or combined state income tax liability and certain related
matters; and

        WHEREAS, Zenith National and the Existing Subsidiaries now desire to
amend and restate the Existing Agreement to consolidate the documents that
constitute the Existing Agreement into a single document and also to provide for
the allocation among them of consolidated or combined state income tax
liability.

        NOW, THEREFORE, in consideration of the foregoing premises and of the
mutual covenants and agreements contained herein, the parties agree that the
Existing Agreement is hereby amended and restated in its entirety, as follows:

1.DEFINITIONS.

        For purposes of this Agreement, the terms set forth below shall be
defined as follows:

(a)"Federal Tax Group" shall mean Parent (as hereinafter defined), the Existing
Subsidiaries, and all other corporations (whether now existing or hereafter
formed or acquired) that are required to join with Parent in filing a
consolidated federal income tax return.

(b)"Federal Tax Group Liability" shall mean the consolidated federal income tax
liability of the Federal Tax Group reported on the Federal Tax Group's
consolidated federal income tax return filed for the taxable year.

(c)"Hypothetical Basis." Whenever, in this Agreement, a computation is to be
made on a Hypothetical Basis, it shall be made on a pro forma basis, as if the
Subsidiary filed a separate federal income tax return or State Income Tax
Return, as applicable, for each taxable period, based upon any assumptions
stated in the respective provision.

1

--------------------------------------------------------------------------------



(d)"Member" shall mean any entity that is included in the Federal Tax Group or a
State Tax Group, as applicable, or any successor to such entity.

(e)"Parent" shall mean (i) Zenith National, (ii) any successor common parent
corporation described in Treas. Reg. §1.1502-75 (d)(2)(i) or (ii), or (iii) any
corporation as to which Parent (or successor corporation described in
clause (ii) hereof) is the "predecessor" within the meaning of Treas. Reg.
§1.1502-1(f)(1), if such corporation acquires Zenith National (or a successor
corporation described in clause (ii) hereof) in a "reverse acquisition" within
the meaning of Treas. Reg. §1.1502-75(d)(3).

(f)"Separate Federal Tax Benefit" of a Subsidiary shall mean the amount by which
the Federal Tax Group Liability was reduced as a result of a tax credit or of a
Separate Federal Taxable Loss or the carryforward or carryback of a Separate
Federal Taxable Loss attributable to such Subsidiary. The amount of reduction of
the Federal Tax Group Liability on the Federal Tax Group's consolidated return
attributable to a Subsidiary shall be computed by calculating the difference
between (i) the Federal Tax Group Liability and (ii) the hypothetical Federal
Tax Group Liability computed by excluding the items of income, deduction, loss
and credit attributable to the Subsidiary in question. The ordering and
allocation of the use of credits, net operating losses and capital losses of
Subsidiaries will be determined under the Code, the regulations thereunder and
generally accepted procedures of tax accounting. Notwithstanding the foregoing,
the computation provided in clause (ii) above will be made based only on the
items included for purposes of making the computation provided in clause (i)
above; no additional losses or credits of other Subsidiaries are to be
considered in making the computation provided in clause (ii).

(g)"Separate Federal Tax Liability" of a Subsidiary shall mean an amount equal
to any tax computed as a flat tax at the highest marginal rate, without
exemptions, under each respective tax provision (including, without limitation,
that imposed under Sections 11, 55 and 1201 (a) of the Code) with respect to the
Separate Federal Taxable Income of such Subsidiary, reduced by current credits,
if any, against tax, allowable in respect of such Separate Federal Taxable
Income, without giving effect to any otherwise allowable carryover or carryback
of a Separate Federal Taxable Loss or credits (other than SRLY losses or
credits) from any other taxable year of such Subsidiary, all as computed on a
Hypothetical Basis.

(h)"Separate Federal Taxable Income" of a Subsidiary shall mean the amount of
taxable income of the Subsidiary for any period for which the Subsidiary has
positive taxable income (including, but not limited to, alternative minimum
taxable income), computed on a Hypothetical Basis pursuant to the method of
federal income tax accounting employed by each such Subsidiary.

(i)"Separate Federal Taxable Loss" of the Subsidiary shall mean the amount of
any net operating loss or net capital loss of the Subsidiary for any period
pursuant to section 172 and section 1211 of the Code, respectively, computed
using the principles applicable to a determination of Separate Federal Taxable
Income.

(j)"Separate State Tax Benefit" of a Subsidiary shall mean the amount by which
the State Tax Group Liability was reduced as a result of a tax credit or of a
Separate State Taxable Loss or the carryforward or carryback of a Separate State
Taxable Loss attributable to such Subsidiary. The amount of reduction of the
State Tax Group Liability on the State Tax Group's consolidated return
attributable to a Subsidiary shall be computed by calculating the difference
between (i) the State Tax Group Liability and (ii) the hypothetical State Tax
Group Liability computed by excluding the items of income, deduction, loss and
credit attributable to the Subsidiary in question. The ordering and

2

--------------------------------------------------------------------------------



allocation of the use of credits, net operating losses and capital losses of
Subsidiaries will be determined under applicable state law and generally
accepted procedures of tax accounting. Notwithstanding the foregoing, the
computation provided in clause (ii) above will be made based only on the items
included for purposes of making the computation provided in clause (i) above; no
additional losses or credits of other Subsidiaries are to be considered in
making the computation provided in clause (ii).

(k)"Separate State Tax Liability" of a Subsidiary shall mean an amount equal to
any tax computed as a flat tax at the highest marginal rate, without exemptions,
under each respective tax provision with respect to the Separate State Taxable
Income of such Subsidiary, reduced by current credits, if any, against tax,
allowable in respect of such Separate State Taxable Income, without giving
effect to any otherwise allowable carryover or carryback of a Separate State
Taxable Loss or credits (other than SRLY losses or credits) from any other
taxable year of such Subsidiary, all as computed on a Hypothetical Basis.

(l)"Separate State Taxable Income" of a Subsidiary shall mean the amount of
taxable income of the Subsidiary for any period for which the Subsidiary has
positive taxable income (including, but not limited to, alternative minimum
taxable income), computed on a Hypothetical Basis pursuant to the method of
applicable income tax accounting employed by each such Subsidiary.

(m)"Separate State Taxable Loss" of a Subsidiary shall mean the amount of any
net operating loss or net capital loss of the Subsidiary for any period pursuant
to applicable state tax provisions, computed using the principles applicable to
a determination of Separate State Taxable Income.

(n)"State Income Tax Return" shall mean any income tax, franchise tax or excise
tax return based on the net income of the taxpayer.

(o)"State Tax Group" shall mean, as applicable, the Federal Tax Group or any
other combination of Parent and one or more Subsidiary that join in filing a
combined or consolidated state return for any state.

(p)"State Tax Group Liability" shall mean the consolidated state income tax
liability of the State Tax Group reported on a State Tax Group's consolidated
State Income Tax Return filed for the taxable year.

(q)"Subsidiary" shall mean a corporation or a limited liability company, other
than Parent, and which is a Member of the Federal Tax Group or the State Tax
Group, as applicable.



2.FILING OF CONSOLIDATED RETURNS.


(a)Parent shall, on a timely basis, file or cause to be filed, consolidated
federal income tax returns and estimated tax returns for the Federal Tax Group
for each taxable year during the term of this Agreement and shall pay in full
any tax shown as due thereon. Each Member shall execute and file such consents,
elections, and other documentation as may be required or appropriate for the
proper filing of such returns. Each Member shall also maintain such books and
records and provide such information as Parent may request in connection with
the matters contemplated by this Agreement. The cost of preparing such tax
returns and estimated tax returns shall be borne by each Member in the manner
set forth in the Cost Allocation Agreement, dated December 31, 1990, as may be
amended from time to time, entered into by certain parties that are Members of
the Federal Tax Group.

3

--------------------------------------------------------------------------------



(b)Parent shall have the right, in its sole discretion, to (i) make any
elections which are employed in the filing of such returns, including any
elections denominated as such in the Code and choice of methods of accounting
and depreciation; (ii) determine the manner in which such returns shall be
prepared and filed, including without limitation, the manner in which any item
of income, gain, loss, deduction or credit shall be reported; (iii) contest,
compromise or settle any adjustment or deficiency proposed or asserted as a
result of any audit of any such returns; (iv) file, prosecute, compromise or
settle any claim for refund; and (v) determine whether any refunds to which the
Federal Tax Group may be entitled shall be paid by way of refund or credit
against the federal income tax liability of the Federal Tax Group.

(c)Parent shall have the right, in its sole discretion, to elect to file
combined or consolidated State Income Tax Returns with states that allow or
require such combined or consolidated State Income Tax Returns for a State Tax
Group(s). In such event, Parent shall pay in full any tax shown as due on such
returns or estimates. Each Member shall execute and file such consents,
elections, and other documentation as may be required or appropriate for the
proper filing of such returns. Each Member shall also maintain such books and
records and provide such information as Parent may request in connection with
the matters contemplated by this Agreement. Parent shall have the right, in its
sole discretion, to (i) make any elections which are employed in the filing of
such returns, including any elections denominated as such in applicable
provisions and choice of methods of accounting and depreciation; (ii) determine
the manner in which such returns shall be prepared and filed, including without
limitation, the manner in which any item of income, gain, loss, deduction or
credit shall be reported; (iii) contest, compromise or settle any adjustment or
deficiency proposed or asserted as a result of any audit of any such returns;
(iv) file, prosecute, compromise or settle any claim for refund; and
(v) determine whether any refunds to which the State Tax Group may be entitled
shall be paid by way of refund or credit against the state income tax liability
of the State Tax Group. The cost of preparing such tax returns and estimated tax
returns shall be borne by each Member in the manner set forth in the Cost
Allocation Agreement, dated December 31, 1990, as may be amended from time to
time, entered into by certain parties that are Members of the State Tax Group.



3A.FEDERAL TAX GROUP PAYMENTS.

        For each taxable year of the Federal Tax Group with respect to which a
consolidated federal income tax return is filed, the Members of the Federal Tax
Group shall make payments to Parent in the following manner:

(a)Each Member shall pay to Parent the amount of such Member's Separate Federal
Tax Liability no earlier than ten (10) days prior to the filing date of the
Federal Tax Group's consolidated federal income tax return (taking into account
of any extensions thereof) and no later than thirty (30) days after such filing
date.

(b)At the option of Parent, each Member shall pay to Parent, no earlier than ten
(10) days before the date the Federal Tax Group makes a consolidated estimated
federal tax payment (including any payment due at the time any extension of time
for filing the consolidated federal tax return is obtained), an amount, as
determined by Parent in a manner consistent with paragraph l (g), equal to the
portion of such Member's Separate Federal Tax Liability that would be due were
such Member to file a separate federal income tax return for the taxable year.
Any payments made by a Member to Parent under this subparagraph (b) with respect
to a taxable year shall be applied to reduce the amount, if any, owing by the
Member under subparagraph (a) of this paragraph 3A with

4

--------------------------------------------------------------------------------



respect to such year. Any excess of such payments over the amount determined
under subparagraph (a) of this paragraph 3A for such year shall be repaid by
Parent to the Member no later than thirty (30) days after the date on which the
excess is calculated or, to the extent that such excess represents all or part
of a tax refund claimed by the Federal Tax Group, no later than thirty (30) days
after the receipt of such refund.

(c)For taxable years of the Federal Tax Group beginning on or after the date of
this Agreement, Parent shall pay to each Subsidiary, by the date upon which the
Federal Tax Group's consolidated federal income tax return is filed, an amount
equal to the Separate Federal Tax Benefit, if any, of the Subsidiary. No
compensation shall be paid by any Subsidiary to another Subsidiary for tax
savings resulting from the effective utilization by the first Subsidiary of
(i) any net operating loss, capital loss, investment tax credit, foreign tax
credit, or other tax credit, or (ii) a carryover of such loss or credit, of such
Subsidiary.



3B.STATE TAX GROUP PAYMENTS.

        For each taxable year of a State Tax Group with respect to which a
consolidated or combined State Income Tax Return is filed, the Members of the
respective State Tax Group shall make payments to Parent in the following
manner, on a state by state basis:

(a)Each Member shall pay to Parent the amount of such Member's Separate State
Tax Liability no earlier than ten (10) days prior to the filing date of the
State Tax Group's consolidated State Income Tax Return (taking account of any
extensions thereof) and no later than thirty (30) days after such filing date.

(b)At the option of Parent, each Member shall pay to Parent, no earlier than ten
(10) before the date the State Tax Group makes a consolidated estimated state
tax payment (including any payment due at the time any extension of time for the
filing of a consolidated State Income Tax Return), an amount, as determined by
Parent in a manner consistent with paragraph 1(k), equal to the portion of such
Member's Separate State Tax Liability that would be due were such Member to
file a separate State Income Tax Return for the taxable year. Any payments made
by a Member to Parent under this subparagraph (b) with respect to a taxable year
shall be applied to reduce the amount, if any, owing by the Member under
subparagraph (a) of this paragraph 3B with respect to such year. Any excess of
such payments over the amount determined under subparagraph (a) of this
paragraph 3B for such year shall be repaid by Parent to the Member no later than
thirty (30) days after the date on which such excess is calculated or, to the
extent that such excess represents all or part of a tax refund claimed by the
State Tax Group, no later than thirty (30) days after the receipt of such
refund.

(c)For taxable years of the State Tax Group beginning on or after the date of
this Agreement, Parent shall pay to each Subsidiary, by the date upon which the
Group's consolidated State Income Tax Return is filed, an amount equal to the
Separate State Tax Benefit, if any, of the Subsidiary. No compensation shall be
paid by any Subsidiary to another Subsidiary for tax savings resulting from the
effective utilization by the first Subsidiary of (i) any net operating loss,
capital loss, investment tax credit, foreign tax credit, or other tax credit, or
(ii) a carryover of such loss or credit, of such Subsidiary.



4A.CHANGES IN FEDERAL TAX LIABILITY.


(a)If with respect to any taxable year (i) the Federal Tax Group files an
amended consolidated federal income tax return reporting a consolidated federal
income tax liability different from the Federal Tax Group Liability, (ii) the
Federal Tax Group Liability or any Member's tax liability is adjusted and such
adjustment is part of a final "determination" as that term is defined in
section 1313 (a) of the Code, or (iii) the

5

--------------------------------------------------------------------------------



Federal Tax Group is assessed and pays federal income taxes in excess of the
Federal Tax Group Liability by reason of any of the events specified in
section 6213 (b) or (d) of the Code, then the amounts of the payments required
under paragraph 3A shall be recomputed, subject to the limitations of
subparagraph (c) of this paragraph 4A, to give effect to such amended return,
adjustment or assessment, as the case may be. Each Member shall then pay to
Parent, or Parent shall then pay to each Member, as the case may be, any
difference between the amounts determined by such recomputation and the amounts
previously paid. Such payments shall be made as follows: (i) where an additional
payment of tax by the Federal Tax Group is due as a result of such amended
return, adjustment or assessment, no earlier than ten (10) days prior to the
date on which such additional tax payment is due and no later than thirty
(30) days after such payment is due; or (ii) where the Federal Tax Group
receives a refund arising from such amended return or adjustment, no later than
thirty (30) days after the receipt of such refund.

(b)If with respect to any taxable year the Federal Tax Group files an amended
consolidated federal income tax return reporting a consolidated federal income
tax liability identical to the Federal Tax Group Liability, then the amounts of
the payments required under paragraph 3A, subject to the limitations of
subparagraph (c) of this paragraph 4A, shall be recomputed to give effect to
such amended return. No later than thirty (30) days after the filing of such
amended return, each Member shall pay to Parent, or Parent shall pay to each
Member, as the case may be, any difference between the amounts determined by
such recomputation and the amounts previously paid.

(c)The parties recognize that a recomputation under subparagraphs (a) or (b) of
this paragraph 4A of the amounts of the payments required under paragraph 3A for
any taxable year will not necessarily be the final determination of the amounts
of such payments for such year, and the amounts of such payments may be
recomputed more than once.

(d)In the event that a change in the tax liability of the Federal Tax Group
arising from an amended return, adjustment or assessment described in
subparagraph (a) of this paragraph 4A results or will result in the receipt or
payment of interest, or the payment or recovery of penalties in excess of the
aggregate interest or penalties included in determining the aggregate Separate
Federal Tax Liability of all of the Members, such interest or penalties shall be
allocated to each Member as follows: The total amount of such excess interest or
penalty shall be multiplied by a fraction, the denominator of which is the
amount of the change in the Federal Tax Group Liability on which the interest or
penalty is computed, and the numerator of which is the amount of the change in
the Member's allocated tax liability, in both cases with respect to the most
recent prior computation of the Federal Tax Group Liability and the Member's
Separate Federal Tax Liability. Each Member shall pay to Parent, or Parent shall
pay to each Member, as the case may be, the excess interest or penalties
allocated to each Member pursuant to this subparagraph 4A (d) at the same time
the amounts payable pursuant to subparagraph (a) of this paragraph 4A become
payable.

(e)Except as provided in paragraph 6, payments made pursuant to subparagraphs
(a), (b), (c) or (d) of this paragraph 4A shall not themselves bear interest.



4B.CHANGES IN STATE TAX LIABILITY


(a)If with respect to any taxable year (i) a State Tax Group files an amended
consolidated State Income Tax Return reporting a consolidated state income tax
liability different from the State Tax Group Liability, (ii) the State Tax Group
Liability or any Member's tax liability is adjusted and such adjustment is part
of a final "determination" as defined in

6

--------------------------------------------------------------------------------



the applicable state provisions, or (iii) the State Tax Group is assessed and
pays state income taxes in excess of the State Tax Group Liability, then the
amounts of the payments required under paragraph 3B shall be recomputed, subject
to the limitations of subparagraph (c) of this paragraph 4B, to give effect to
such amended return, adjustment or assessment, as the case may be. Each Member
shall then pay to Parent, or Parent shall then pay to each Member, as the case
may be, any difference between the amounts determined by such recomputation and
the amounts previously paid. Such payments shall be made as follows: (i) where
an additional payment of tax by the State Tax Group is due as a result of such
amended return, adjustment or assessment, no earlier than ten (10) days prior to
the date on which such additional tax payment is due and no later than thirty
(30) days after such payment is due; (ii) where the State Tax Group receives a
refund arising from such amended return or adjustment, no later than thirty
(30) days after the receipt of such refund.

(b)If with respect to any taxable year the State Tax Group files an amended
consolidated State Income Tax Return reporting a consolidated state income tax
liability identical to the State Tax Group Liability, then the amounts of the
payments required under paragraph 3B, subject to the limitations of subparagraph
(c) of this paragraph 4B, shall be recomputed to give effect to such amended
return. No later than thirty (30) days after the filing of such amended return,
each Member shall pay to Parent, or Parent shall pay to each Member, as the case
may be, any difference between the amounts determined by such recomputation and
the amounts previously paid.

(c)The parties recognize that a recomputation under subparagraphs (a) or (b) of
this paragraph 4B of the amounts of the payments required under paragraph 3B for
any taxable year will not necessarily be the final determination of the amounts
of such payments for such year, and the amounts of such payments may be
recomputed more than once.

(d)In the event that a change in the tax liability of a State Tax Group arising
from an amended return, adjustment or assessment described in subparagraph
(a) of this paragraph 4B results or will result in the receipt or payment of
interest, or the payment or recovery of penalties in excess of the aggregate
interest or penalties included in determining the aggregate Separate State Tax
Liability of all of the Members, such interest or penalties shall be allocated
to each Member as follows: The total amount of such excess interest or penalty
shall be multiplied by a fraction, the denominator of which is the amount of the
change in the State Tax Group Liability on which the interest or penalty is
computed, and the numerator of which is the amount of the change in the Member's
allocated tax liability, in both cases with respect to the most recent prior
computation of the State Tax Group Liability and the Member's Separate State Tax
Liability. Each Member shall pay to Parent, or Parent shall pay to each Member,
as the case may be, the excess interest or penalties allocated to each Member
pursuant to this subparagraph 4B (d) at the same time the amounts payable
pursuant to subparagraph (a) of this paragraph 4B become payable.

(e)Except as provided in paragraph 6, payments made pursuant to subparagraphs
(a), (b), (c) or (d) of this paragraph 4B shall not themselves bear interest.



5.INDEMNIFICATION.


(a)Each Subsidiary agrees to indemnify and hold harmless Parent with respect to
any liability for federal or state income taxes, including any interest thereon,
any additions to such taxes and assessable penalties imposed with respect
thereto (collectively "Taxes") to the extent that Parent's liability for such
Taxes is attributable to the failure of such Subsidiary

7

--------------------------------------------------------------------------------



to make the payments required of it pursuant to paragraphs 3A, 3B, 4A and 4B of
the Agreement or to the failure of such Subsidiary to comply with subparagraphs
(a) and (c) of paragraph 2 of this Agreement.

(b)Parent agrees to indemnify and hold harmless each Subsidiary with respect to
(i) any liability for Taxes attributable to any taxable period for which such
Subsidiary has paid Parent its Separate Federal Tax Liability or Separate State
Tax Liability, as applicable and if any, in accordance with this Agreement
(including any recomputations in accordance with paragraphs 4A and 4B hereof)
and (ii) any liability for Taxes of the Federal Tax Group or a State Tax Group
for a taxable period where such liability arises solely by reason of any
Subsidiary being severally liable for any Taxes of the respective group pursuant
to Treas. Reg. §1.1502-6 or applicable state provisions.

(c)Payment pursuant to the indemnity provided in this paragraph 5 shall be made
within ten (10) days of notice that a payment requiring indemnification under
this paragraph 5 has been made by Parent or a Subsidiary.



6.DEFAULT INTEREST.

        Where any payment required by this Agreement to be made from one party
to another is not made within the time provided, the amount not timely paid
shall bear interest at the rate established pursuant to section 6621 (a) (2) of
the Code.

7.TERMINATION OF AFFILIATION.


(a)In the event that a Member other than Parent ceases to be included in the
Federal Tax Group or a State Tax Group, but continues to be a corporation
subject to federal income tax or state income tax, respectively (a "Former
Member"), this Agreement shall, except as provided in this paragraph 7,
terminate with respect to such Member.

(b)Parent and the Former Member shall consult and furnish each other with
information concerning the status of any tax audit or tax refund claim relating
to a taxable year in which the Former Member was a Member and a consolidated
federal income tax return or State Income Tax Return was filed. Parent shall
have the right to make the final determination as to the response of the Federal
Tax Group or State Tax Group, as applicable, to any audit and shall have the
sole right to control, at its own expense, any contest of any change proposed
and any proposed disallowance of a refund claim by the Internal Revenue Service
or a state taxing agency through the Appeals Office of the Internal Revenue
Service or the applicable state office and the courts in connection with any
taxable year for which this Agreement is in effect.

(c)The Former Member shall reimburse Parent to the extent that the Former Member
received a payment under this Agreement on account of (or payments made by it
under this Agreement were reduced by) any loss or credit that remained an
attribute of the Former Member (i.e., the loss or credit was not absorbed by the
Federal Tax Group or State Tax Group in calculating the Federal Tax Group
Liability or State Tax Group Liability, respectively).

(d)Payments which would have been required under paragraphs 3A, 3B, 4A and 4B of
this Agreement to or by a Former Member, were the Former Member still a Member,
with respect to taxable years as to which the Former Member was a Member, shall
be so made in accordance with principles analogous to those set forth in such
paragraphs and at the times set forth therein; provided, however, that no such
payments shall be made on account of any loss or credit realized by a Former
Member that may be carried back to a taxable year in which the Former Member was
a Member.

8

--------------------------------------------------------------------------------





8.RESOLUTION OF DISPUTES.


(a)Any dispute of ambiguity concerning the amount of any payment provided for
under this Agreement shall be resolved by Parent in a manner consistent with the
principles and procedures set forth in this Agreement. The judgment of Parent
shall be conclusive and binding upon each of the parties to this Agreement.

(b)Parent may from time to time establish any other special rules that Parent in
its sole discretion deems necessary or appropriate to carry out the purposes of
this Agreement.



9.NEW SUBSIDIARIES.

        Any corporation formed or acquired by Parent or a Member, directly or
indirectly, which becomes a Member shall become a party to this Agreement and
shall be required to sign a consent in the form of Exhibit A, attached hereto,
when it becomes a Member. The direct parent of such new Member hereby agrees to
require such new Member to sign such consent. Upon the signing of such consent,
the parties to this Agreement hereby agree to be bound with respect to such new
Member in the same manner as they are bound with respect to any other Member.

10.EFFECTIVE DATE.


        The Agreement shall be effective on the date first above written and
shall remain in effect for each taxable year thereafter in which a Member is
included in a consolidated federal income tax return or State Income Tax Return
filed by Parent.

11.MISCELLANEOUS PROVISIONS.


(a)This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter contained herein and supersedes all prior written,
oral or implied understandings, representations and agreements among the parties
with respect thereto. No alteration, amendment, or modification of any of the
terms of this Agreement shall be valid unless made by an instrument signed in
writing by an authorized officer of each party.

(b)This Agreement shall be binding upon and inure to the benefit of each party
hereto, its successors and assigns, and each Member not a party hereto, to the
extent it is not contrary to the laws of any jurisdiction which governs any of
the affected parties.

(c)This Agreement is not intended to benefit any person other than the parties
hereto, each of their respective successors and assigns, and Members not a party
hereto. No person not (i) a party, (ii) a party's successor or assign or (iii) a
Member shall be a third party beneficiary hereof.

(d)This Agreement shall be governed by, interpreted and enforced in accordance
with the laws of the State of California (regardless of the laws that might be
applicable under principles of conflicts of laws).

(e)This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(f)The descriptive headings of the paragraphs of this Agreement are inserted for
convenience only and shall not constitute a part hereof.

(g)Any notice or other communication required or permitted under this Agreement
shall be in writing and shall be personally delivered or sent by certified or
registered United States

9

--------------------------------------------------------------------------------



mail, postage prepaid, to the parties at the following addresses (or at such
other address as a party may specify by notice to the others):

If to Parent:

Zenith National Insurance Corp.
21255 Califa Street
Woodland Hills, CA 91367
Attn: Tax Director

If to any Subsidiary:

c/o Zenith National Insurance Corp.
21255 Califa Street
Woodland Hills, CA 91367
Attn: Tax Director

Any such notice or communication shall be effective and be deemed to have been
given as of the dates delivered or mailed, as the case may be; provided that any
notice or communication changing any of the addresses set forth above shall be
effective and deemed to have been given only upon its receipt.

(h)Where the context so requires, the word "person" shall include a corporation,
firm, partnership or other form of association or entity.

        (Signature on following page)

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

    ZENITH NATIONAL INSURANCE CORP.
 
 
By:
/s/  STANLEY R. ZAX      

--------------------------------------------------------------------------------

Chairman and President
 
 
ZENITH INSURANCE COMPANY
 
 
By:
s/s KARI L. VAN GUNDY

--------------------------------------------------------------------------------

Senior Vice President & Chief Financial Officer
 
 
ZNAT INSURANCE COMPANY
 
 
By:
s/s KARI L. VAN GUNDY

--------------------------------------------------------------------------------

Senior Vice President & Treasurer
 
 
ZENITH DEVELOPMENT CORP.
 
 
By:
s/s KARI L. VAN GUNDY

--------------------------------------------------------------------------------

President & Chief Financial Officer
 
 
ZENITH OF NEVADA, INC.
 
 
By:
s/s KARI L. VAN GUNDY

--------------------------------------------------------------------------------

President & Chief Financial Officer
 
 
ZENITH INSURANCE MANAGEMENT
SERVICES, INC.
 
 
By:
s/s KARI L. VAN GUNDY

--------------------------------------------------------------------------------

Vice President & Treasurer
 
 
1390 MAIN STREET, LLC
 
 
By:
Zenith Insurance Company, its Member and Manager
 
 
By:
s/s KARI L. VAN GUNDY

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------




EXHIBIT A

CONSENT OF NEW SUBSIDIARY


        The undersigned hereby agrees, subject to the agreement or approval of
the appropriate regulatory authorities (as required by law), to be bound as a
Subsidiary by the attached Amended and Restated Tax Sharing Agreement (as of
December 19, 2006) (the "Agreement"). By signing this Consent, the undersigned
will have all rights and obligations of a Subsidiary under the Agreement as of
the date the undersigned became a Member (as defined in the Agreement).


 
 


--------------------------------------------------------------------------------

By:

12

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT A CONSENT OF NEW SUBSIDIARY
